El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
El interventor Juan Carrión Díaz fue acusado de una infracción a la sección 5-801 de la Ley Núm. 141 de 20 de julio de 1960, porque: “allá en o para el 11 de marzo de 1962, en Caguas, Puerto Rico, que forma parte del Tribunal Superior de Puerto Rico, Sala de Caguas, Puerto Rico, ilegal, voluntaria y maliciosamente conducía y hacía funcionar un vehículo de motor, automóvil marca Pontiac, modelo 1954, tablillas 669-682 por las calles Celis Aguilera y Rafael Cor-dero en Caguas, Puerto Rico, que son vías públicas, bajo los efectos de bebidas embriagantes.
La disposición legal que se supone violada, dispone: “(a) Será ilegal que cualquier persona bajo los efectos de bebidas embriagantes conduzca o haga funcionar cualquier vehículo de motor ... (b) En cualquier proceso criminal por infrac-ción al párrafo (a) que precede, relacionado con el manejo de un vehículo de motor bajo los efectos de bebidas embria-gantes, la cantidad de alcohol existente en la sangre del acusado al tiempo en que se cometiere la alegada infracción según surja tal cantidad del análisis químico de su sangre, orina o aliento, constituirá base para las siguientes presun-ciones: (1) Si al momento del análisis había en la sangre *836del acusado cinco (5) centésimas de uno (1) por ciento, o menos, por peso de alcohol se presumirá que el acusado no estaba bajo los efectos de bebidas embriagantes al tiempo de cometer la alegada infracción. (2) Si al momento del aná-lisis se hallare en la sangre del acusado más de cinco (5) centésimas de uno por ciento pero menos de quince (15) cen-tésimas de uno (1) por ciento, por peso de alcohol, tal prueba no constituirá base para presumir que el acusado estaba o no bajo los efectos de bebidas embriagantes, pero dicha prueba podrá ser considerada conjuntamente con otra evidencia com-petente para determinar la culpabilidad o inocencia del acu-sado. (3) Si al momento del análisis había en la sangre del acusado quince (15) centésimas de uno (1) por ciento, o más, por peso de alcohol, se presumirá que el acusado estaba bajo los efectos de bebidas embriagantes al tiempo de come-terse la alegada infracción. (4) Las disposiciones de los párrafos (2) y (3) del inciso (b) que precede, no deberán interpretarse en el sentido de que las mismas limitan la pre-sentación de cualquier otra evidencia competente sobre si el acusado estaba o no bajo los efectos de bebidas embriagantes al tiempo de cometerse la alegada infracción.”
Relacionada con esta disposición está la sección 5-803, que extractada en sus partes pertinentes, dispone: “(a) se considerará que toda persona que conduzca un vehículo habrá prestado su consentimiento a someterse a un análisis químico de su sangre, aliento u orina, para los fines que se expresan en este artículo. Se entenderá que dicho consentimiento que-da prestado para cada uno de los tres análisis estatuidos, pero la persona a quien se requiera para que se someta a dicho análisis químico tendrá derecho a elegir entre someterse al análisis de sangre o al de orina o, allí donde hubiere las faci-lidades necesarias, al de aliento, (b) Cualquier agente de orden público deberá requerir de cualquier conductor que se someta a cualesquiera de dichos tres análisis químicos, después de haberle detenido y arrestado por tener motivos razonables *837para creer que dicha persona conducía o hacía funcionar un vehículo bajo los efectos de bebidas embriagantes, o cuando, habiendo sido detenido por razón de una posible infracción a la ley o a las leyes de servicio público y sus reglamentos, exis-tieren motivos razonables para creer que conducía o hacía funcionar el vehículo bajo los efectos de bebidas embriagantes al tiempo de su detención” ... y la sección 5-804, que extrac-tada en sus partes pertinentes, dispone: “(a) Toda persona detenida por el delito de conducir o hacer funcionar un ve-hículo bajo los efectos de bebidas embriagantes, podrá rehusar someterse al análisis químico a que se refiere la see. 1043 [5-803] de este título, (b) Si el detenido se negare a so-meterse al análisis químico de su aliento o de su sangre u orina, según fuere el caso, el análisis no le será hecho y será conducido ante un magistrado, o ante un fiscal, quien deberá tomar a la mayor brevedad posible una declaración jurada al agente del orden público que practicó la detención, en la cual se deberán expresar los hechos que motivaron la deten-ción, así como el hecho de haber sido requerido el detenido por dicho agente de orden público o por cualquiera de los funcionarios mencionados en el inciso (c) de la sección 1043 [5-803] de este título, a someterse a uno de los análisis quí-micos estipulados en esta sección y la negativa del detenido a someterse al análisis ofrecido. Si dicho, requerimiento hu-biere sido hecho por el agente del orden público a cargo in-mediato del puesto, distrito o zona de la Policía, donde se efectuó el arresto y no por el agente del orden público que hubiere practicado la detención, deberá tomársele declaración jurada sobre el particular a dicho agente y en la misma de-berá declararse el hecho del requerimiento y la negativa del detenido a someterse al referido análisis químico. Cualquiera ele los agentes del orden público antes mencionados incluirá en su declaración jurada, además de los extremos antes in-dicados, el hecho de que explico al detenido las, consecuencias de .su negativa. El magistrado o-el fiscal en.su caso, deberá *838también tomar a la mayor brevedad posible declaraciones juradas a cualesquiera otras personas que hubieren presen-ciado a la persona detenida conduciendo o haciendo funcionar el vehículo de motor bajo los efectos de bebidas embriagantes. En los casos en que un fiscal tome dichas declaraciones, si del examen de los testigos que hubieren declarado resultare que se ha cometido cualquier infracción a las disposiciones de este artículo y que hay causa suficiente para creer que la persona detenida o arrestada es culpable de su perpetración, el fiscal someterá a un magistrado la evidencia que así hubiere obte-nido a fin de que éste determine causa probable de la comisión del delito. En todos los casos, si el magistrado considerare que existe causa probable de la comisión del delito por la persona detenida expedirá la orden de arresto de rigor, de-biendo ocupar en el acto la licencia de conducir que posea el detenido o arrestado copia de estas declaraciones juradas le serán entregadas al detenido a su requerimiento, (e) En el acto del juicio el magistrado deberá disponer la suspensión de la licencia por un término no mayor de 2 años cuando determine por la evidencia que el acusado no estuvo justificado al negarse a someterse al análisis químico a que se refiere la sección 1043 [5-803] de este título, cuando éste fuere el caso.”
Las penalidades están dispuestas en la sec. 5-803 (1042) y en adición a la pena de cárcel, se provee: “(d) En caso de una primera convicción, además de las penalidades antes in-dicadas, el tribunal decretará la suspensión de la licencia de conducir por un período que no podrá ser menor de un (1) año ni mayor de dos (2) años y en caso de reincidencia la revocación será permanente ...”
Según consta de la minuta del Tribunal Superior de Puerto Rico, Sala de Caguas, al hacer alegación de inocente en el acto de la lectura de la acusación, el acusado solicitó se le devolviera su licencia de conducir vehículos de motor, “por entender que la incautación de la misma, viola los dere-*839chds del acusado en cuanto a la’' presunción de inocencia que le acompaña, ya que se le está privando del privilegio que se le concediera, cuando .le fue concedida la licencia, antes de celebrársele el juicio.” La ilustrada Sala. sentenciadora es-tuvo conforme con la .devolución por los siguientes funda-mentos : “Entendemos y concluimos que el acusado tiene ra-zón en su planteamiento. Es cierto que el inciso (b) de la Sección 5-804 de la Ley de. Tránsito,, dispone que el magis-trado, a quien se le somete el caso, una vez que determine causa probable ordenará el arresto del acusado, ‘debiendo ocupar en el acto la licencia de conducir que posea el detenido o arrestado’. A nuestro juicio esta- disposición legal, en lo pertinente a la ocupación de la licencia por parte del magis-trado que determine la causa probable es anti-constitucional, ya que viola no solamente el debido proceso de ley (en la prác-tica se le está suspendiendo la licencia sin previa vista al-guna), si que también destruye la'presunción de inocencia qué acompaña a todo acusado, tanto del delito de guiar en estado de embriaguez, ¿orno dél delito adicional de negarse injustificadamente al análisis químico que se le requirió. En otras palabras, el magistrado que determina la causa probable, a priori, está determinando que el acusado injustifica-damente se ha negado"a someterse,al examen químico y le está castigando sin antes haber tenido el acusado su día en corte, a la suspensión .de la licencia.”
■ En favor de los méritos de su solicitud de certiorari, el peticionario Pueblo de Puerto Rico, señala, que (1) erró el Tribunal Superior de Puerto Rico/Sala de Caguas “al de-terminar que la sección 5-804 de la'Ley de Vehículos y Trán-sito de Puerto Rico es anticonstitucional por cuanto viola el debido procedimiento de ley al no conceder una vista previa a la suspensión de una licencia de conductor”; (2) erró asi-mismo, “al determinar que la sección 5-804 de la Ley de Ve-hículos y Tránsito de Puerto Rico es anticonstitucional por *840cuanto viola el principio que presume inocente a todo acu-sado”. 
1 — Basándose en el innato poder público extraordinario que tiene toda Legislatura para enfrentarse, tanto a una emergencia de guerra como a una emergencia civil, está fir-memente establecido el principio constitucional que cuando una urgente necesidad pública así lo demande, la Legislatura puede autorizar sumariamente la confiscación de un derecho de propiedad, sujeto a una posterior revisión judicial: (1) puede requisar propiedades necesarias al esfuerzo bélico, (2) apoderarse de toda propiedad que pueda serle útil al enemigo, (3) ordenar el arresto temporal de cualquier ciudadano por razón de seguridad pública; (4) confiscar un automóvil uti-lizado en el tráfico ilegal de drogas o licores, (5) un arma mortífera que lleve sobre su persona un agresor potencial, (6) cualquier material utilizado en la comisión de un delito; (7) tomar posesión de una propiedad abandonada por su po-seedor antes que se establezca el hecho jurídico del abandono, (8) ordenar la demolición inmediata de cualquier propiedad que resulte peligrosa; (9) proceder al cobro inmediato de contribuciones sin previa valoración y tasa, (10) determinar que los inquilinos permanezcan en posesión de propiedades arrendadas contra la voluntad del arrendador, (11) esta-blecer un control automático de precios para cualquier indus-tria o negocio, (12) prohibir el uso de ciertos procedimientos o remedios procesales. Como una exposición de la variedad de circunstancias en que la situación de emergencia civil com-para eon la situación de la emergencia bélica, véase Yakus v. United States, 321 U. S. 414, 88 L. ed. 834 (Stone) (1944), cita precisa a las págs. 442-444 U. S., 858-859 L. ed. 
Lo que debe investigarse no es la carencia de facultad constitucional, sino la sabiduría del ejercicio del poder pú-blico del Estado, lo mismo cuando se trate de un privilegio— concepto ya desacreditado — ’que de un derecho — 46 Iowa Law Review 864-866 (1961). No creo que “la urgente necesidad *841pública”, creada por la ocurrencia de accidentes fatales en nuestras carreteras, necesite de una refinada exposición para demostrar su derecho a ser incluida en la lista de las emer-gencias civiles. 
Dentro de la elaboración del concepto de la emergencia civil, se ha establecido la regla de la deferencia, o sea, la deferencia que merece el interés público frente al interés del individuo en un caso de urgente necesidad pública. La me-jor exposición de esta regla la encontramos en el caso de Wall v. King, 206 F.2d 878 (Magruder) (1953), cita pre-cisa a la pág. 883: “La opresión- ejercida contra el conductor déh vehículo, al serle suspendida su licéncia--durante la inves-tigación y antes de la vista, debe soportarse como una defe-rencia al más amplio interés público que inspira ál estatuto. Está bien establecido que el concepto del debido proceso de ley, no requiere necesariamente la concesión de una ■ vista antes de la confiscación oficial que permite el ejercicio del poder público.” 
2 — El acusado alega que el establecimiento de ciertas pre-sunciones que dispone la ley, a los efectos de determinar, por el contenido de alcohol que arrojen las muestras de sangre u orina que se le tomen al detenido, si el conductor de un vehículo de motor se encuentra bajo los efectos de bebidas embriagantes, contraviene la secular y universalmente reco-nocida máxima de in dubbio -pro reo, puesto que cambia el onus probandi y obliga al acusado a derrotar la presunción de estar borracho y que su negativa al no dejarse tomar la muestra de sangre, es prima fade injustificada, violando así la presunción de inocencia de que di-sfruta el acusado en todo proceso criminal. Por el contrario, El Pueblo de Puerto Rico alega, que la presunción de inocencia no constituye una cuestión de evidencia y es sólo una declaración constitucional que él Ministerio Fiscal debe probar el delito fuera de toda duda razonable. 
*842El establecimiento de ciertas presunciones en cuanto al contenido de alcohol en las muestras de sangre u orina no tiene otro propósito que darle al magistrado instructor al determinar causa probable, una base más científica para apreciar debidamente si el conductor del vehículo estaba, al momento de cometer el delito, en estado de embriaguez. Es indudable que, tanto para establecer la comisión del delito de guiar bajo los efectos de bebidas alcohólicas, como para disponer de la revocación de la licencia del conductor, en el momento del juicio, el Ministerio Fiscal está en la obligación de probar además de la comisión del delito, la conducta in-justificada del conductor al no dejarse tomar las muestras requeridas, antes que el acusado tenga que presentar su prue-ba de defensa. Se trata de dos situaciones de hecho distintas que deben ser establecidas con hechos diferentes; la primera se refiere a la comisión de un delito público; la segunda a la disposición administrativa de una licencia otorgada por el Estado.
La jurisprudencia del Estado de Nueva York tiene esta-blecido el principio de la separabilidad de actuaciones, y ha resuelto que la licencia puede ser revocada aunque el acusado salga absuelto de la comisión del delito de guiar bajo los efec-tos de bebidas alcohólicas, si éste rehúsa dejarse tomar la muestra de sangre u orina. Asimismo ha establecido que la licencia no debe revocarse cuando la prueba es insuficiente para demostrar que el acusado se negó a que se le tomara la muestra: 4 New York Jurisprudence 72-73, Sección 61, (edi-ción de The Lawyers Co-operative Publishing Company de 1959). En. cuanto a este último extremo, en igual sentido se ha pronunciado este Tribunal: Rodríguez v. Srio. de Obras Públicas, 86 D.P.R. 258 (1962).

La resolución deberá ser, revocada.

El Juez Santana Becerra está conforme y además expresa sus fundamentos adicionales en opinión separada. .